     Case 2:19-cv-00880 Document 5 Filed 11/25/20 Page 1 of 2 PageID #: 22



                      UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT CHARLESTON


CAMERON SANDERS,

            Plaintiff,

v.                                     Civil Action No. 2:19-cv-00880

JIM GABEHART,
Lincoln County Prosecutor,

            Defendant.


                      MEMORANDUM OPINION AND ORDER


            The court having received the Proposed Findings and

Recommendation of United States Magistrate Judge Dwane L.

Tinsley, entered on October 29, 2020 (ECF No. 4); and the

magistrate judge having recommended that the court dismiss the

action pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A

based on the defendant’s absolute prosecutorial immunity; and no

objection having been filed to the Proposed Findings and

Recommendation, it is ORDERED that the findings made in the

Proposed Findings and Recommendation of the magistrate judge

(ECF No. 4) be, and they hereby are, adopted by the court and

incorporated herein.
   Case 2:19-cv-00880 Document 5 Filed 11/25/20 Page 2 of 2 PageID #: 23



          Accordingly, it is further ORDERED that:


          1.   This action be, and it hereby is, dismissed, with

prejudice, pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A.


          2.   The plaintiff’s application to proceed without

prepayment of fees and costs (ECF No. 1) be, and it hereby is,

DENIED as moot.   The court waives payment of the applicable

filing fee.


          3.   The Clerk is directed to remove this action from

the court’s docket.


          The Clerk is directed to forward copies of this

memorandum opinion and order to all counsel of record, any

unrepresented party, and the United States Magistrate Judge.


                                        ENTER:    November 25, 2020




                                    2
